DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al, US Patent Application Publication 2009/0162612 (newly submitted).

Regarding claim 1, Hatwar teaches a light-emitting device comprising an anode 103; a light-emitting layer 109 over the anode, the light-emitting layer comprising a first substance (host material, [0136]) and a phosphorescent substance [0190-0194]; an electron-transport layer 111 over and in contact with the light-emitting layer, the electron-transport layer comprising a first organic compound (claim 8, anthracene); a 112 over and in contact with the electron-transport layer, the first layer comprising a second organic compound (triazine, [0214]); and a cathode 113 over the first layer, wherein the first organic compound has an anthracene skeleton (anthracene derivative, claim 8), wherein the second organic compound comprises a heteroaromatic skeleton, wherein the heteroaromatic skeleton comprises any one of a pyridine skeleton, a pyrimidine skeleton, a pyrazine skeleton and a triazine skeleton [0214], wherein the first organic compound has lower triplet excitation energy than the
phosphorescent substance, and wherein the first organic compound has a deeper LUMO level than the second organic compound (figure 1)

Note: In reference to the claimed limitations of “….the first organic compound has lower triplet excitation energy than the phosphorescent substance, and wherein the first organic compound has a deeper LUMO level than the second organic compound…” MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness over the reference of Hatwar since they teach the same structure and materials that have been claims. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, In re Best. 

Regarding claim 2, Hatwar teaches the first organic compound has lower triplet excitation energy than the first substance (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness over the reference of Hatwar since they teach the same structure and materials that have been claims. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best).

Regarding claim 7, Hatwar teaches a second layer over the first layer, wherein the second layer comprises a substance comprising a fluorine atom (electron-injection layer, [0218]).
 carbazole skeleton or a dibenzo[c,g-]carbazole skeleton [0196].

Regarding claim 10, Hatwar teaches the phosphorescent substance is capable of emitting phosphorescence with a peak in a rage from 420 nm to 530 nm (blue-green, [0007, 0140]).

Regarding claim 11, Hatwar teaches an electronic device comprising the light-emitting device according to claim 1 (figure 1).

Regarding claim 12, Hatwar teaches light-emitting device comprising: an anode 103; a light-emitting layer over the anode, the light-emitting layer comprising a first substance (host material), a second substance (host material) and a phosphorescent substance ([0136], which teaches that light emitting layer may contain a combination of host materials), an electron-transport layer 111 over and in contact with the light-emitting layer, the electron-transport layer comprising a first organic compound; a first layer 112 over and in contact with the electron-transport layer, the first layer comprising a second organic compound (triazine, [0214]); and a cathode 113 over the first layer, wherein the second substance is a heteroaromatic compound (8-hydroxyquinoline, 0140]), wherein the first organic compound has an anthracene skeleton (triazine, [0214]); wherein the second organic compound comprises a heteroaromatic skeleton, wherein the heteroaromatic skeleton comprises any one of a pyridine skeleton, a pyrimidine skeleton, a pyrazine skeleton and a triazine skeleton [0214], wherein the first 

Note: In reference to the claimed limitations of “….the first organic compound has lower triplet excitation energy than the phosphorescent substance, and wherein the first organic compound has a deeper LUMO level than the second organic compound…” MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness over the reference of Hatwar since they teach the same structure and materials that have been claims. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Regarding claim 13, Hatwar teaches the first organic compound has lower triplet excitation energy than the first substance and the second substance (Note: MPEP In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best).

Regarding claim 14, Hatwar teaches the heteroaromatic compound has one of a poly azole skeleton, a quinoxaline skeleton, a dibenzoquinoxaline skeleton, a pyrimidine skeleton, a pyrazine skeleton and a pyridine skeleton [0140].

Regarding claim 16, Hatwar teaches a second layer over the first layer, wherein the second layer comprises a substance comprising a fluorine atom (electron-injection layer, [0218]).



Regarding claim 20, Hatwar teaches an electronic device comprising the light-emitting device according to claim 12 (figure 1)

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar as applied to claim 1 above, and further in view of Seo et al, US Patent Application Publication 2009/0283757 (newly submitted).

Regarding claim 3, Hatwar fails to teach the first substance is a -electron deficient heteroaromatic compound, wherein the -electron deficient heteroaromatic compound has one of a polyazole skeleton, a quinoxaline skeleton, a dibenzoquinoxaline skeleton, a pyrimidine skeleton, a pyrazine skeleton and a pyridine skeleton.

Seo teaches the first substance is a -electron deficient heteroaromatic compound, wherein the -electron deficient heteroaromatic compound has one of a polyazole skeleton, a quinoxaline skeleton, a dibenzoquinoxaline skeleton, a pyrimidine skeleton, a pyrazine skeleton and a pyridine skeleton [0124 and 0126] as one of several materials that are known in the art as excellent electron transport material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seo with that of Hatwar because -electron deficient heteroaromatic compound are one of several conventional materials that are commonly used in the art for electron transport materials.

Claims 5, 6, 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar as applied to claims above, and further in view of Nakashima et al, US Patent Application Publication 20070031701 (newly submitted).

Regarding claims 5 and 6, while Hatwar teaches the light-emitting layer further comprising a second substance (also called a host material, [0136], which teaches that light emitting layer may contain a combination of host materials), wherein the second substance is a heterocyclic aromatic compound, Hatwar fails to teach the first substance has a bicarbazole skeleton.

Nakashima teaches the first substance has a bicarbazole skeleton (4,4'-bis(N-carbazolyl)biphenyl (CBP), [0166]) [0166] as a means of forming a light emitting substance with favorable light emission efficiency with desired light emission wavelength.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakashima with that of 
 
Regarding claims 9, 17, and 18, Hatwar fails to teach the anthracene skeleton is included in a 9,10-diphenylanthracene unit, and wherein the 9,10-diphenylanthracene unit bonds to one of a carbazole skeleton and a dibenzo[c,g] carbazole skeleton and the first organic compound further has a carbazole skeleton or a dibenzo[c,g]carbazole skeleton.

Nakashima teaches the anthracene skeleton is included in a 9,10-diphenylanthracene unit [0161], and wherein the 9,10-diphenylanthracene unit bonds to one of a carbazole skeleton [0166] and a dibenzo[c,g] carbazole skeleton and the first organic compound further has a carbazole skeleton or a dibenzo[c,g]carbazole skeleton [0166] as a means of forming a light emitting substance with favorable light emission efficiency with desired light emission wavelength.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakashima with that of Hatwar because the combination of 9,10-diphenylanthracene with a carbazole derivative results in forming a light emitting substance with favorable light emission efficiency.


Regarding claim 15, Hatwar fails to teach the first substance has a bicarbazole skeleton.

Nakashima teaches the first substance has a bicarbazole skeleton (4,4'-bis(N-carbazolyl)biphenyl (CBP), [0166]) as a means of forming a light emitting substance with favorable light emission efficiency with desired light emission wavelength.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakashima with that of Hatwar because the combination of 9,10-diphenylanthracene with a carbazole derivative results in forming a light emitting substance with favorable light emission efficiency.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar as applied to claims above, and further in view of Arakane et al, US Patent Application Publication 2007/0222373 (newly submitted).

Regarding claims 21-24, Hatwar fails to teach the heteroaromatic skeleton is one of a bipyridine skeleton and a phenenthroline skeleton and the heteroaromatic skeleton is one of a quinoline skeleton, a quinoxaline skeleton and a dibenzo[f,h]quinoxaline skeleton.

phenenthroline skeleton and the heteroaromatic skeleton is one of a quinoline skeleton, a quinoxaline skeleton (PCAPQ) and a dibenzo[f,h]quinoxaline ([0069] and claim 13) as materials used in the electron transport layer for anOLED device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arakane with that of Hatwar as additional materials that are generally known and used in the art for forming an electron-transport layer for an OLED device.

Response to Arguments

Applicant’s arguments, see pages 2-3, filed November 5, 2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899